Citation Nr: 1516014	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to temporomandibular joint (TMJ) disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to April 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her bilateral hearing loss is due to noise exposure during military service.  She also asserts that it may be due to her TMJ disorder treated during military service.  

The appellant was afforded a VA examination in March 2009.  The examiner diagnosed bilateral hearing loss and determined that the condition was not caused by noise exposure during military service.  She noted that the Veteran had normal hearing acuity at entrance to and separation from military service.  Further, comparison of entrance and separation examinations did not reveal a standard threshold shift in hearing acuity in either ear.  

The Veteran was afforded an additional VA examination in November 2012.  The examiner also determined that the claimant's bilateral hearing loss was not caused by military service.  In support of her opinion, she noted that the Institute of Medicine Report on noise exposure in the military concluded that that noise induced hearing loss occurred immediately, i.e. there is no delayed onset noise hearing loss weeks, months or years after the exposure event.  Additionally, given that the Veteran's hearing thresholds were within normal limits at separation from military service, it is less likely that her current hearing loss is related to military noise exposure.  The examiner was unable to provide an opinion regarding the relationship between hearing loss and the TMJ disorder treated during service. 

Lastly, the Veteran was afforded a VA examination in May 2013.  The examiner determined that it was unlikely that TMJ contributed to the appellant's bilateral hearing loss.  

The Board finds that the VA examinations are inadequate to determine the claim of service connection for bilateral hearing loss.  The March 2009 and November 2012 examiners opinions were based on the Veteran having normal hearing at entrance to and separation from military service.  However, the lack of audiometric data reflecting a hearing loss disability for VA purposes at separation from service does not necessarily preclude the award of service connection.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although the Veteran did not have bilateral hearing loss for VA purposes during service, she did have shifts in hearing acuity.  Moreover, at the time of separation, she did not have normal hearing bilaterally at 500 Hertz.  While the examiner stated there was no "standard threshold shift" (STS) the Board notes that there appear to be various formulas and standards as to what constitutes STS.  The examiner is reminded that the Board has no medical expertise and thus it is necessary to explain in lay terms why the downward trend in auditory acuity is not deemed significant in this case.
Finally, with regard to the May 2013 VA examination, the examiner failed to provide a rationale to support his opinion.  He also failed to provide an opinion regarding aggravation of the appellant's bilateral hearing loss by the TMJ disorder treated during service.

As such, an additional VA examination should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of her bilateral hearing loss.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion for the following.  

a.  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hearing loss disability is caused by her TMJ disorder treated during service?

b.  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hearing loss disability has been aggravated (worsened beyond its normal progression) by her TMJ disorder treated during service?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  If the Veteran's bilateral hearing loss is not caused or aggravated by her TMJ disorder treated during military service, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current hearing loss disability had its onset in service, or is in any way related to service?

The examiner should be informed that the lack of a hearing loss disability at separation from service does not necessarily preclude service connection.  The examiner should explain whether the finding of auditory acuity at the 500 Hz threshold at separation indicates clinical hearing loss?  The examiner should also explain the definition of a "standard threshold shift" and explain whether such has been demonstrated at any puretone threshold during service in this case. 

The examiner must provide a rationale for all opinions provided.  If any requested opinion cannot be offered without speculation, the examiner should indicate such and explain why an opinion cannot be offered, including what, if any information if evidence is necessary. 

The examiner must also discuss the articles submitted by the Veteran regarding TMJ disorders, noise induced deafness and navy job descriptions. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case before the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

